DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the T-valve of claim 6 must be shown or the feature(s) canceled from the claim(s). The specification identifies the T-valve as element 111, shown in various figures, but nowhere is it depicted as a T-valve. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1–14 are objected to because of the following informalities:
Claim 1 recites, “the heater hose is connected at a first end and a second to a vehicle coolant line.” The “a second” is clearly intending to refer to “a second end,” but this sort of clear implication is inappropriate for a claim, and it should be spelled out explicitly.
Claim 1 recites, “the heater hose is connected at in a middle section” (ln. 8), wherein only “at” or “in” should be recited.
Claim 14 has a clear typo and should be amended to recite “encircle the food dish.”
Claims 2–13 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one heater hose” (ln. 5). However, the claim later recites “the heater hose” (lns. 7 and 8, separately), which is also recited in dependent claims 6, 7, and 12. In each instance to comport with antecedent basis, subsequent recitations should always be, “the at least one heater hose.”
Claim 1 recites that “the [at least one] heater hose enters and exits the food warmer and cooker” (lns. 5–6). The limitation renders the claim indefinite because the Office is unable to reasonably map this limitation onto the disclosure. The at least one heater hose is identified as elements 110 in the disclosure. The Office notes that “hose” has a specific definition, requiring that it be a flexible. This flexibility seems evidenced in fig. 2, which shows a slight kink at the leftward heater hose. In spite of the cited limitation, elements 110 as labelled in figs. 1A and 1B are structurally different from anything that is happening within the food warmer and cooker as shown, most clearly, in fig. 3, where the “hose” is more narrow and, given the lack of any particular connection, seems depicted as welded or brazed to the heat exchanger 201, which would necessary be contrary the flexibility required for it as a hose since a flexible item would not be welded or brazed. The Office has to decide whether to interpret the claims based on their ordinary interpretation, or based on the disclosure. The Office guesses that the claim language is imprecise, and will try to reject this and any other claims based on what is shown in the figures.
Claim 12 recites “the coolant system.” Although claim 1 provides for “a vehicle coolant line,” any “system” lacks antecedent basis. Applicant should probably amend claim 12 to recite “the coolant line.”
Claims 2–5, 8–11, 13, and 14 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burk et al. (US Pat. 3,809,059).
Claim 1: Burk discloses a base (bottom of 40) having a plurality of sidewalls extending upwardly therefrom (the sides of 40)
a lid (C) removably secured (col. 4, lns. 1–2, “removeable”) to a top portion of the plurality of sidewalls (ascertainable from figs. 2 and 3), wherein the lid is movable between an open configuration and a closed configuration (necessary and inherent given “removable”);
at least one heater hose (22′, 23′) connected to the food warmer and cooker (see fig. 1), wherein the heater hose enters and exits the food warmer and cooker (see element 47 depicted, though not labelled, in fig. 3 spanning across liner wall 31; see also the commentary regarding claim interpretation in the § 112(b) rejection above);
the heater hose is connected at a first end and a second end to a vehicle coolant line (see fig. 1: 22′ to 46 to 22; 23′ to 47 to 23);
the heater hose being connected at or in a middle section to a heat exchanger (liner A, walls 30 and 31 and the space therebetween) located within the food warmer and cooker (see fig. 3).
Claim 3: Burk discloses a handle being located on the lid (clearly shown in fig. 2 in the middle of cover C).
Claim 5: Burk discloses that there are two heater hoses (22′, 23′).
Claim 7: Burk discloses a quick connect fitting to connect the heater hose to the coolant system (col. 4, ln. 47, “quick detachable female couples 26–27”).
Claim 10: Burk discloses an insulating layer (35) located on the interior of the portable food warmer and cooker (see fig. 3).
Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (US Pat. 5,732,764).
Claim 1: Douglas discloses a base (16 at 28, see fig. 2) having a plurality of sidewalls extending upwardly therefrom (see 16 in fig. 2);
a lid (18) removably secured (col. 3, ln. 63, “removable”; col. 5, ln. 23, “hinged”) to a top portion of the plurality of sidewalls (ascertainable from figs. 1 and 2), wherein the lid is movable between an open configuration and a closed configuration (clearly suggested by “removable” and “hinged”);
at least one heater hose (102, 104) connected to the food warmer and cooker (at 50, 52), wherein the heater hose enters and exits the food warmer and cooker (most clearly shown in fig. 4);
the heater hose is connected at a first end and a second end to a vehicle coolant line (described generally in col. 6, lns. 42–57, see at least 82-86 connected to 94, and 84-88 connected to 98);
the heater hose being connected at or in a middle section to a heat exchanger (54) located within the food warmer and cooker (ascertainable from figs. 1–4).
Claim 5: Douglas discloses that there are two heater hoses (102, 104).
Claim 8: Douglas discloses a grate within the portable food warmer and cooker (apertures 32 and 48 on back wall 42 qualify as a grate).
Claim 12: Douglas discloses a plurality of hose clamps to connect the heater hose to the coolant system and the portable food warmer and cooker (see fig. 7 clearly showing several unlabeled hose clamps, and fig. 6 makes clear that at least one is involved with the first and second ends of the at least one heater hose).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1 above, and further in view of Parrinello (US Pat. 3,874,361).
Douglas does not disclose a lock device on the lid such that the lid can be locked in the closed position. (Parrinello + Douglas)
However, Parrinello discloses a similar apparatus with an analogous door 38 having a clasp 64 that engages a hook portion 62 of a leg 58, which locks the door.
The advantage of this feature is that it prevents the door from being inadvertently opened. One of ordinary skill in the art would see the same benefit being applicable to a lid like that of Douglas given its similarity.
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claim 1 above, and further in view of Cappadona et al. (US Pat. 7,571,675).
Burk does not disclose a temperature gauge located on the lid of the food warmer and cooker.
However, temperature gauges on the lids of cookware are well known, as for example shown in Cappadona, which discloses a thermometer 32 and gauge 34 on a knob assembly 30 of a lid 20.
It would have been obvious to one of ordinary skill in the art to attach the temperature gauge of Cappadona to the lid of the food warmer and cooker of Burk to allow a user to ascertain the temperature inside the food warmer and cooker.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claim 1 above, and further in view of Hays (US Pat. 4,162,670).
Although Burk discloses “T” fittings 24 and 25 connected to its coolant system, Burk does not disclose a T-valve to connect its heater hose to its coolant system.
However, Hays discloses a similar apparatus that discloses a T-valve (collectively, 38, 40, 44) to connect an analogous heater conduit (10, 16) to its coolant system (via 34, 36).
The advantage of this feature is that it allows a user to select whether to have the coolant flow through either the food warmer and cooker or only the automobile.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the T-valve of Hays onto the coolant supply and heater hoses of Burk to allow a user to select whether to have the coolant flow through either the food warmer and cooker or only the automobile.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claim 1 above, and further in view of English (US Pat. 5,233,914) and Van der Merwe (US Pub. 2019/0053661).

However, English discloses a fairly analogous coffee maker attached to a vehicle in part using a plurality of similar thumb nuts 20, which one of ordinary skill in the art would understand are advantageous because they can be operated by a user’s fingers.
Furthermore, rivnuts (also called rivet nuts) are generally known, as for example shown in Van der Merwe (para. 49, “rivnuts attached on opposite sides of the cooking accessory for connecting the handle to the cooking accessory”) and have the same advantage as thumb nuts, only they have a more rivet-like shape.
Therefore, it would have been obvious to one of ordinary skill in the art to add a vehicle attachment system like that shown in English to the food warmer and cooker to firmly secure the warmer and cooker to a vehicle, as well as to employ the rivnuts mentioned in Van der Merwe instead of the thumb nuts of English as an equivalent alternative.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burk as applied to claim 1 above, and further in view of Helguera (US Pat. 3,746,205).
Burk does not discloses its lid being secured using a plurality of clamps.
However, Helguera discloses a similar apparatus with a lid (19) secured using a plurality of clamps (20).
It would have been obvious to one of ordinary skill in the art to add a plurality of clamps, as suggested by Helguera, to the lid of Burk to secure it.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maahs (US Pat. 3,521,030) in view of Parrinello (US Pat. 3,874,361).
Maahs discloses a base (fig. 1) having a plurality of sidewalls extending upwardly therefrom (ibid.)

Maahs does not disclose at least one heater hose connected to the food warmer and cooker, wherein the heater hose enters and exits the warmer and cooker; the heater hose being connected at a first end and a second end to a vehicle coolant line; the heater hose being connected at or in a middle section to a heat exchanger located within the food warmer and cooker. Instead, Maahs uses an electrically powered heating cable 50.
However, the use of a heater hose connected to a vehicle coolant line to supply heat to a heat exchanger is already known in the art, as disclosed in Parrinello, which discloses at least one heater hose (98) connected to the food warmer and cooker (10, at 76, 86), wherein the heater hose enters and exits the food warmer and cooker (see 74 in fig. 2; see also the commentary regarding claim interpretation in the § 112(b) rejection above); the heater hose is connected at a first end and a second end to a vehicle coolant line (see col. 4, lns. 18–24 explaining conduit 98 being connected to heater hose 100, and a corresponding but undepicted conduit which would also have a respective connection to the heater 102 that is the vehicle coolant system); the heater hose being connected at or in a middle section to a heat exchanger (74) located within the food warmer and cooker (see fig. 2).
The advantage of this feature is that it’s a more energy efficient heat source.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the electrically powered heating cable 50 of Maahs with the heat exchanger connected to the vehicle coolant line of Parrinello to provide a more energy efficient heat source.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maahs in view of Parrinello as applied to claim 1 above, and further in view of official notice.
Claim 13: Neither Maahs nor Parrinello disclose a food dish placed within the food warmer and cooker. However, the Office takes official notice that placing dishes, i.e. serving dishes, with food in them in ovens is well known in cooking and food preparation, and it would have been obvious to one of ordinary skill in the art to place a food dish with food into the oven of Maahs modified by Parrinello to keep the food warm and keep it in a convenient container for serving.
Claim 14: Modified as per claim 13 above, Maahs modified by Parrinello discloses the heat exchanger being configured to encircle the food dish (see fig. 1 clearly showing that the heat exchanger, with a position modelled after the cable 50 of Maahs, would adopt an encircling position with respect to anything placed in the food compartment 43 of Maahs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Thomas (US Pat. 3,013,548), Paul (US Pat. 1,559,909), Belt (US Pat. 4,518,189), Han et al. (US Pub. 2004/0060930), King (US Pat. 3,669,003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J NORTON/              Examiner, Art Unit 3761